Citation Nr: 0705201	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1943 to November 1945 and 
from April 1954 to June 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In that rating decision, the RO, in pertinent part, 
denied entitlement to service connection for the cause of the 
veteran's death, and the appellant's disagreement with that 
decision led to this appeal.  She requested a videoconference 
hearing before the Board.  The hearing was scheduled for 
February 2005, but the appellant did not report for the 
hearing.  

In March 2006, the appellant's representative filed a motion 
to advance the case on the Board's docket, and a Deputy Vice 
Chairman granted that motion in April 2006.  The Board 
remanded the case in May 2006, and it is now before the Board 
for further appellate consideration.  



FINDINGS OF FACT

1.  The veteran died in May 2003 at 89 years of age; the 
certificate of death shows the cause of the veteran's death 
was cerebrovascular accident.  

2.  During the veteran's lifetime service connection was in 
effect for the following:  complete right bundle branch 
block, rated as 30 percent disabling; arthritis of the knees 
and lumbar spine, rated 20 percent disabling; mild chronic 
obstructive pulmonary disease, rated noncompensably 
disabling, status post incision and drainage of perianal 
abscess, rated noncompensably disabling, and bilateral 
hearing loss rated noncompensably disabling.  

3.  There is no competent evidence that a service-connected 
disability or any incident of service caused or contributed 
substantially or materially to the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In letters dated in June 2003 and June 2006, the RO and the 
Appeals Management Center (AMC), respectively, told the 
appellant that in support of her claim, evidence was needed 
showing that the veteran's service-connected conditions 
caused or contributed to his death and notified her that she 
should provide medical evidence that would show a reasonable 
probability that the condition that contributed to the 
veteran's death was caused by injury or disease that began in 
service.  The letters notified the appellant of what evidence 
VA would obtain and what evidence she should submit.  They 
explained that VA was responsible for getting relevant 
records from any Federal agency and that on her behalf VA 
would make reasonable efforts to get other relevant records 
she identified and for which she supplied appropriate release 
authorizations.  The letters emphasized to the appellant that 
it was her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The June 2006 letter 
specifically requested that the appellant provide release 
authorization for records for the veteran from Progressive 
Hospital.  The June 2006 letter also explicitly requested 
that the appellant submit any evidence in her possession that 
pertains to her claim and had not previously been submitted.  
In addition, in that letter, and in a letter dated in 
September 2006, the AMC described how VA determines 
disabilities ratings and how VA determines the effective date 
if a claim is granted and what evidence VA considers in 
determining disability ratings and effective dates.  

In view of the foregoing, the Board finds that the appellant 
was informed to submit all relevant evidence in her 
possession and that she received notice of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the appellant in 
June 2006 and September 2006, and the RO thereafter 
readjudicated the claim and issued a supplemental statement 
of the case (SSOC) in November 2006.  The Court has held 
recently that a SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, No. 02-1077 
slip op. at 5-6 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision on 
the cause of death claim.  As a matter of law, the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.  

Finally, the veteran's service medical records are in the 
claims file.  The appellant submitted medical records for the 
veteran from St. Rose Dominican Hospital pertaining to 
treatment and evaluation in January 2003.  Although requested 
to do so, she has not, however, provided release 
authorization for, nor has she submitted records of, the 
veteran's final hospitalization at Progressive Hospital.  The 
Board further notes that the appellant was scheduled for a 
requested videoconference hearing before a Veterans Law Judge 
in February 2005, but she did not appear for that hearing.  

In view of the appellant's contentions, the AMC obtained a 
medical opinion from a VA cardiologist, and that opinion has 
been made a part of the record.  The appellant has not 
identified or submitted any other potentially relevant 
information or evidence, and under these circumstances, there 
is no duty to provide another medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant with 
respect to her claim for service connection for the cause of 
the veteran's death, and no additional assistance or 
notification is required.  The appellant has suffered no 
prejudice that would warrant a remand, and her procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. at 
392-94. 

Service connection for the cause of the veteran's death

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arteriosclerosis, brain 
hemorrhage, brain thrombosis, organic heart disease, and 
hypertension, if manifested to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may also be established for 
disease diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The certificate of death shows that the veteran died in 
May 2003 at 89 years of age and that the immediate cause of 
his death was cerebrovascular accident; the death certificate 
does not identify an underlying cause.  The appellant has 
contended that the fatal cerebrovascular accident was due to 
a brain concussion in service.  She has contended 
alternatively that the veteran's death was related to his 
service-connected complete right bundle branch block (RBBB).  
She states that that according to a medical manual, 
cerebrovascular disease is caused by a disturbance of blood 
flow.  She asserts that the veteran's service-connected RBBB 
is an arrhythmia and is considered a blood flow blockage and 
therefore there is a relationship between the fatal 
cerebrovascular accident and the service-connected RBBB.  

Service medical records show the veteran struck his head in a 
fall down stairs at home in July 1958.  There was a 
questionable period of unconsciousness followed by dizziness, 
headaches, incoherence, and confusion.  After two days of bed 
rest at home, he was seen at a station hospital with rather 
constricted pupils, hyperactive deep tendon reflexes in the 
upper extremities and hypoactive deep tendon reflexes in the 
lower extremities.  There was some slurring of speech and 
some hint of aphasia.  X-rays indicated a strong suggestion 
of right parietal linear skull fracture.  He was admitted to 
the hospital, and the diagnosis at that time was brain 
concussion.  

On hospital admission, neurological examination showed the 
veteran to be conscious but exhibiting a marked global 
aphasia.  Pupils were equal and reacted to light; deep tendon 
reflexes were present, equal, and active bilaterally, and no 
pathological reflexes were present.  Skull X-rays were 
negative for fracture.  Lumbar puncture showed pressure to be 
increased to 285 mm; cerebrospinal fluid was xanthochromic; 
and cerebrospinal fluid protein was 85 mg/dL.  An 
electroencephalogram was interpreted as normal.  The veteran 
remained hospitalized for 49 days, and after the first 10 
days had become ambulatory, alert, fully oriented, and his 
speech was considered to be normal as to content and 
expression.  During the balance of the hospital stay, the 
veteran remained neurologically negative and functioned well.  
He was discharged from the hospital in September 1958, and 
the final diagnosis was brain contusion.  

At an annual physical examination in June 1969, a routine 
baseline electrocardiogram (EKG) showed a RBBB.  The 
physician noted that such can indicate heart disease, but is 
frequently found in normal individuals.  The RBBB was noted 
in subsequent EKGs during the remainder of service.  

The veteran was seen in an emergency clinic in service in 
March 1976 reporting that he had fallen off his bicycle the 
previous evening.  He stated that he may have been 
unconscious for a few minutes.  He complained of generalized 
soreness with facial contusions but reported no headache, 
blurred vision, or muscle weakness.  On examination of the 
eyes, the pupils were equal and reacted to light, and the 
field of vision was within normal limits.  Slight contusions 
were noted on the right cheek and upper lip.  The examiner 
advised the veteran to return if dizziness, blurred vision or 
a headache arose.  Later chronological records show no such 
complaints.  At the veteran's service retirement examination 
in April 1976, the examiner noted no neurological 
abnormalities.  The service medical records include no 
diagnosis of arteriosclerosis, brain hemorrhage, brain 
thrombosis, hypertension, or organic heart disease.  

At a VA neurological examination in August 1976, the veteran 
was noted to have had had a head injury in service in 1958.  
The physician reviewed the service medical records and the 
report of the extended hospitalization in 1958.  No 
abnormalities were found during an extensive neurological 
examination in August 1976, and the diagnosis was history of 
brain contusion.  X-ray studies of the cranial vault in 
August 1976 showed no fractures or other bony abnormalities, 
and the sella turcia and pineal appeared normal.  

Thereafter, service connection was granted for complete right 
bundle branch block, rated as 30 percent disabling; arthritis 
of the knees and lumbar spine, rated 20 percent disabling; 
mild chronic obstructive pulmonary disease, rated 
noncompensably disabling, status post incision and drainage 
of perianal abscess, rated noncompensably disabling, and 
bilateral hearing loss rated noncompensably disabling.  

The next medical evidence is dated in January 2003.  Records 
from St. Rose Dominican Hospital show that the veteran had a 
history of dementia and was hospitalized in January 2003 
after he was found unresponsive at home.  At that time he was 
unable to move his right side of his body and was confused.  
Imaging studies of the brain showed atrophy, right frontal 
atrophy more than left, an old left frontal infarct, and 
bilateral vasogangilon infarct with no acute intracranial 
pathology.  There was mild stenosis of the internal carotid 
arteries, bilaterally.  Electrocardiogram showed normal sinus 
rhythm with RBBB; echocardiogram showed moderate aortic 
stenosis, normal left ventricular function, and mild mitral 
regurgitation.  A chest X-ray showed asymmetric interstitial 
opacity in the right lung, which the radiologist said 
appeared slightly increased when compared with a 
November 2002 study, and he therefore expressed concern for 
possible atypical/opportunistic pneumonia due to asymmetry 
involving the right lung.  After three days of 
hospitalization, the veteran was transferred to a 
rehabilitation hospital; the final diagnoses on discharge 
from St. Rose Dominican Hospital were altered mental status 
and history of dementia.  

In the report of an examination for housebound status or need 
for regular aid and attendance received in April 2003, the 
examining physician noted the veteran was in a rehabilitation 
hospital and described the veteran as non-ambulatory and said 
the veteran needed total care with his activities of daily 
living.  The diagnoses were dementia, status post 
cerebrovascular accident, and history of right lung opacity.  

In an October 2006 report, a VA physician reported that he 
had reviewed the claims file in detail including the 
veteran's service medical records.  The physician stated that 
with the exception of the veteran's RBBB, there was nothing 
in the claims file to indicate any evidence of additional 
cardiovascular disease.  The physician said that the mere 
presence of a RBBB does not indicate underlying organic 
disease.  In this regard, he noted that a survey of 
approximately 20,000 Air Force personnel in the early 1950s 
documented the presence of RBBB in three to four percent of 
the personnel.  Follow-up after nearly 20 years did not 
indicate any further development of cardiovascular disease in 
those who had a RBBB.  The physician said that a RBBB was 
therefore not a factor for any significant underlying heart 
disease and consequently it was unlikely that the veteran's 
RBBB contributed to his death secondary to a cerebrovascular 
accident.  

As noted above, the appellant contends that the veteran's 
fatal cerebrovascular accident that caused his death in 
May 2003 was related to brain concussion in service.  The 
evidence outlined above confirms that the veteran was 
hospitalized from July 1958 to September 1958 following a 
head injury with initial symptoms of headaches, dizziness, 
confusion, and aphasia for ten days.  Those symptoms cleared 
after 10 days, and thereafter the veteran exhibited no 
neurological abnormalities.  Nearly two decades later, the 
veteran reported a period of unconsciousness from a fall from 
a bicycle in March 1976; no neurological abnormalities were 
found at that time or at his service retirement examination 
in April 1976.  Further, a VA physician who conducted a 
neurological examination of the veteran in August 1976 found 
no residuals of head injury, and his diagnosis was history of 
brain contusion.  

The evidence of record shows no diagnosis of 
arteriosclerosis, brain hemorrhage, brain thrombosis, 
hypertension, or organic heart disease in service or within a 
year after service, and there is no evidence of a 
cerebrovascular accident until 2003, which was more than two 
decades after service.  Further, there is no medical evidence 
that relates the veteran's fatal cerebrovascular accident to 
any incident of service, including any head injury in 
service, or to any service-connected disability, including 
the veteran's right bundle branch block, arthritis of the 
knees and lumbar spine, mild chronic obstructive pulmonary 
disease, status post incision and drainage of perianal 
abscess, and bilateral hearing loss.  

The only medical opinion of record is squarely against the 
claim in that the VA physician who reviewed the entire claims 
file, including the veteran's service medical records as well 
as available post-service medical records, concluded it is 
unlikely that the veteran's service-connected RBBB 
contributed to his death secondary to a cerebrovascular 
accident.  

The Board is left with the appellant's contentions that the 
veteran's fatal cerebrovascular accident was related to his 
head injuries in service or to his service-connected RBBB.  
The record does not show, nor does the appellant contend, 
that she has specialized education, training, or experience 
that would qualify her to provide an opinion on this matter.  
It is now well established that a lay person such as the 
appellant is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders, and her 
opinion that head injury in service or the service-connected 
RBBB caused or contributed to the veteran's fatal 
cerebrovascular accident is therefore entitled to no weight 
of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) see also 38 C.F.R. § 3.159 (a) (competent medical 
evidence means evidence provided by a person who is qualified 
by education, training or experience to offer medical 
diagnoses, statements or opinions).  

In summary, there is no competent evidence that the veteran's 
fatal cerebrovascular accident was related to service or any 
incident of service or that a service-connected disability 
caused or contributed to the veteran's death.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application, and 
service connection for the cause of the veteran's death must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


